Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 08/26/2021 in which claims 21-40 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,133,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclosed the same invention.
Instant Application # 17/458,207
U.S. Patent No. 11,133,693 B2
Claim 21:
An apparatus comprising: an energy-storing component; a charger having an output electrically coupled to the energy-storing component; a reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the energy-storing component; an additional energy-storing component; an additional charger having an output electrically coupled to the additional energy- storing component; and an additional reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the additional energy-storing component; and a load; a power rail electrically coupling the load, an input of the charger, the first terminal of the reverse-current limiter, an input of the additional charger, and the first terminal of the additional reverse-current limiter.
Claim 1:
An apparatus comprising: a power rail; a subassembly comprising: a load; an energy-storing component; a charger having an output electrically coupled to the energy-storing component; and a reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the energy-storing component; an additional subassembly comprising: an additional energy-storing component; an additional charger having an output electrically coupled to the additional energy-storing component; and an additional reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the additional energy-storing component; and an interface coupling the subassembly to the additional subassembly, wherein the power rail crosses the interface and electrically couples the load, an input of the charger, the first terminal of the reverse-current limiter, an input of the additional charger, and the first terminal of the additional reverse-current limiter.
Claim 30:
The apparatus of claim 21, wherein: the energy-storing component is a battery; and the additional energy-storing component is a supercapacitor.
Claim 9:
The apparatus of claim 1, wherein: the energy-storing component is a battery; and the additional energy-storing component is a supercapacitor.
Claim 31:
A system comprising: a power-supply adapter comprising a first power rail; and a battery-powered device comprising: an energy-storing component; a charger having an output electrically coupled to the energy-storing component; a reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the energy-storing component; an additional energy-storing component; an additional charger having an output electrically coupled to the additional energy-storing component; and an additional reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the additional energy-storing component; a load; a second power rail electrically coupling the load, an input of the charger, the first terminal of the reverse-current limiter, an input of the additional charger, and the first terminal of the additional reverse-current limiter; and a power port adapted to electrically couple the first power rail of the power-supply adapter to the second power rail of the battery-powered device.
Claim 11:
A system comprising: a power-supply adapter; and a battery-powered device comprising: a power port; a subassembly comprising: a load; a battery; a charger having an output electrically coupled to the battery; and a reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the battery; an additional subassembly comprising: an additional battery; an additional charger having an output electrically coupled to the additional battery; and an additional reverse-current limiter having: a first terminal; and a second terminal electrically coupled to the additional battery; a mechanical interface coupling the subassembly to the additional subassembly; and a power rail crossing the power port and the mechanical interface and electrically coupling the power-supply adapter, the load, an input of the charger, the first terminal of the reverse-current limiter, an input of the additional charger, and the first terminal of the additional reverse-current limiter.
Claim 37:
The system of claim 31, wherein the charger and the additional charger are linear chargers.
Claim 12:
The system of claim 11, wherein the charger and the additional charger are linear chargers.
Claim 40:
A method comprising: electrically coupling a load to a power rail that spans a hinging interface; electrically coupling an input of a first charger to the power rail; electrically coupling an output of the first charger to a first battery; electrically coupling a first terminal of a first reverse-current limiter to the power rail; electrically coupling a second terminal of the first reverse-current limiter to the first battery; electrically coupling an input of a second charger to the power rail; electrically coupling an output of the second charger to a second battery; electrically coupling a first terminal of a second reverse-current limiter to the power rail; electrically coupling a second terminal of the second reverse-current limiter to the second battery; and electrically coupling a charging port to the power rail.
Claim 20:
A method comprising: electrically coupling a load to a power rail; electrically coupling an input of a first charger to the power rail; electrically coupling an output of the first charger to a first battery; electrically coupling a first terminal of a first reverse-current limiter to the power rail; electrically coupling a second terminal of the first reverse-current limiter to the first battery; electrically coupling an input of a second charger to the power rail; electrically coupling an output of the second charger to a second battery; electrically coupling a first terminal of a second reverse-current limiter to the power rail; electrically coupling a second terminal of the second reverse-current limiter to the second battery; and electrically coupling a charging port to the power rail.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        December 16, 2022